DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 05/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1, 6-10, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martell et al. US Pub 2019/0237987 (hereinafter Martell) in view of Boecker et al. US Pub 2019/0092257 (hereinafter Boecker).
 	Regarding claims 1 and 10, Martell discloses an electrical system for a vehicle, the electrical system comprising: 
 	a main battery system having a main controller (¶ 0015; the controller) and a main battery (fig. 1A, element 106; main battery bank) configured to provide power for starting/cranking an engine of the vehicle (¶ 0018; electrical current from the main battery bank 106 can activate a starter solenoid configured to initiate cycling of engine 102); 
 	an auxiliary battery system having an auxiliary controller (¶¶ 0006, 0022; prevent undercharging or overcharging) and an auxiliary battery (fig. 1A, element 112; Auxiliary battery bank) configured to provide power for powering a set of accessory loads of the vehicle during starting/cranking of the engine; and 
 	a solid-state device (¶ 0021; fig. 1A, element 110; battery separator) disposed between the main battery system (106) and the auxiliary battery system (112), 
 	the solid-state device including: 
 	a solid-state switch configured to close/open to connect/disconnect the main and auxiliary battery systems to/from each other (¶ 0021; the separator 110 can be switched on to allow current to flow between the auxiliary battery bank 112 and the main battery bank 106 to charge the auxiliary battery bank 112); and 
 	intelligence circuity configured to monitor voltages in the main and auxiliary battery systems (¶¶ 0015, 0022; voltage sensor measuring a voltage across the terminals of the auxiliary battery bank) or current flowing therethrough and, in response to detecting a voltage drop in one of the main and auxiliary battery systems or a current increase that exceeds a respective threshold, commanding the solid-state switch to open to isolate the other of the main and auxiliary battery systems (¶ 0021; once voltage of the main battery bank 106 drops below a second threshold, the solenoid can open and stop charging of the auxiliary battery bank 112).
 	Martell fails to disclose wherein the isolated one of the main and auxiliary battery systems is configured to provide a degraded but operational operation of an L2+ autonomous driving feature of the vehicle.
 	However, Boecker discloses an electrical system can include a power supply configured to provide electrical power to components at a time at which the electrical power to components at a time at which the electrical system experiences an electrical fault. Upon experiencing a fault, a first element can electrically decouple the first battery and the second battery by opening a circuit provided by the electrical bus, thereby isolating the first battery from the second battery in abstract.
 	Although an electrical system can encounter a fault causing a battery to be isolated or removed from the operation, the vehicle discussed herein can operation in a “fail operational” manner, meaning the vehicle can continue to navigate an environment and complete tasks such as picking up a passenger, dropping off passenger, safely coming to a stop in ¶ 0068. 
 	Further, the computer system can be implemented in an autonomous vehicle, a semi-autonomous vehicle (with L2+ autonomous driving feature) in ¶ 0070.	
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Martell to incorporate with the teaching of Boecker by implementing the autonomous vehicle computer system in the vehicle as suggested by Boecker, because it would be advantageous to increase safety, facilitating operation, and improving operation.
 	Regarding claims 6 and 15, Martell discloses wherein the solid-state switch is configured to close/open in a plurality of microseconds (it is well-known that the switching time of a switch is about 4 ms for turn on and 500 ns for turn off).
 	Regarding claims 7 and 16, Martell in view of Boecker discloses wherein the voltage drop or current increase that exceeds the respective threshold is indicative of a short-circuit malfunction in the corresponding one of the main and auxiliary battery systems (Boecker, ¶¶ 0012-0013; when the first battery experiences a fault, such as a short circuit internal to the first battery, thereby uncoupling the first battery from the second battery).
 	Regarding claims 8 and 17, Martell discloses wherein the solid-state switch is commanded closed during non-starting/cranking periods of the engine (¶ 0021) such that an alternator/generator connected to the engine is able to generate electrical energy for recharging both the main and auxiliary battery systems (¶¶ 0015, 0017; the controller is configured to automatically start an engine of the vehicle to initiate charging of the battery).
 	Regarding claims 9 and 18, Martell discloses wherein the set of accessory loads includes at least one of vehicle headlights and a heating/ventilating/air conditioning (HVAC) system of the vehicle (¶ 0020; the auxiliary AC system 130).
 	Claim(s) 2-5, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martell in view of Boecker as applied to claim 1 or 10 above, and further in view of Shapiro <https://blogs.nvidia.com/blog/2019/02/06/what-is-level-2-automated-driving/>.
 	Regarding claims 2 and 11, Martell in view of Boecker discloses wherein the isolated one of the main and auxiliary battery systems is configured to provide a degraded but operational operation of an L2+ autonomous driving feature of the vehicle (Boecker, ¶¶ 0068, 0070).
 	However, Martell in view of Boecker fails to disclose wherein the L2+ autonomous driving feature is a lane-centering assist feature, and wherein providing operational operation of the lane-centering assist feature comprises controlling at least one of a set of steering actuators and a set of brake actuators of the vehicle.
 	Shapiro discloses Level 2 automated driving is defined as systems that provide steering and brake/acceleration support, as well as lane centering and adaptive cruise control in page 1.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Martell in view of Boecker to incorporate with the teaching of Shapiro by including the level 2 autonomous driving features in the system, because it would be advantageous to help prevent and mitigate traffic accidents.
 	Regarding claims 3 and 12, Martell in combination of Boecker and Shapiro discloses wherein at least one of the set of steering actuators and the set of brake actuators are controlled to bring the vehicle to a safe state (Shapiro, page 1; the system is able to provide steering and brake/acceleration support.  Therefore, the system must include a set of brake actuators and/or steering actuators).
 	Regarding claims 4 and 13, Martell in combination of Boecker and Shapiro discloses wherein the safe state is stopped on a side of a road along which the vehicle is traveling (Shapiro, page 1; the vehicle is capable of stopping on a side of a road when the vehicle includes autonomous driving system in the vehicle as suggested by Shapiro).
	Regarding claims 5 and 14, Martell in combination of Boecker and Shapiro discloses wherein the safe state is stopped in a center of a lane of a road along which the vehicle is traveling (Shapiro, page 1; the vehicle is capable of stopping in a center of a lane when the vehicle includes autonomous driving system in the vehicle as suggested by Shapiro).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        12/09/2022